Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 05/25/21 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed 05/25/21, claims 1, 10, 18 and 19 were amended, and no claims were added or cancelled.
Claims 1-20 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The rejection has been overcome in view of Applicant's amendments. 
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101
Applicant’s arguments filed have been fully considered but 
To address Applicant's specific points:
- the claims were not deemed to be directed to a mental process; - the claims are directed to determining the validity of an insurance claim, and hence are deemed to be directed to a certain method of organizing human activity, e.g., a fundamental economic concept or practice or a commercial or legal interaction; and 
- as the claims are directed to determining the validity of an insurance claim, they are not deemed analogous to Example 37 (relocating icons on a GUI).
As best understood, the disclosure and claimed invention may purport to comprise an improvement in machine learning. However, at this juncture, the claims are deemed taught by the prior art and are not deemed an improvement in machine learning. It is suggested to add to the claims a genuine improvement in machine learning, if any is disclosed in the specification, as a path to eligibility under 35 U.S.C. 101.
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 103:
Applicant's arguments have been fully considered but are moot and/or not persuasive in view of the new combination of prior art being used in the current rejection.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites "determining ... [[and]] and …" -- note that only a single instance of "and" appeared at this location in the previous version of the claim. Thus, the amendment purports to both delete the word "and" and retain the word "and" and hence is not clear. Further, the amendment does not accurately reflect the previous version of the claim and consequently does not comply with 37 C.F.R. 1.121. As a courtesy, the non-compliant amendment has been entered. As best understood, the amendment should have simply deleted the word "and." 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 10 and 19 are directed to a 
Claims 1, 10 and 19 are directed to the abstract idea of "determining (probabilistically) the validity of a (e.g., insurance) claim based on the facts of the claim and the terms of the insurance policy," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 10 and 19 recite "parse … textual language of a policy document in a natural language format to identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, extract the conditions and the constraints of the polity document relating to the claim validity, and generate probabilistic logic formulas based on the conditions and the constraints that determine probabilities of the claim validity, wherein the generation of the probabilistic logic formulas comprises mapping … text of the conditions and the constraints into the probabilistic logic formulas; and … [determine] a validity status of a claim and a probability that the validity status is correct based on an evaluation of the probabilistic logic formulas and claim data relating to the claim." Accordingly, the claims recite an 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a memory," "a processor," "a policy processor component," "machine learning to train a model," "a natural language processing algorithm," "a long-short term memory sequence-to-sequence model," and "a claim management component" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of determining (probabilistically) the validity of a (e.g., insurance) claim based on the facts of the claim and the terms of the insurance policy, specifically, "parse … textual language of a policy document in a natural language format to identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, extract the conditions and the constraints of the polity document relating to the claim validity, and generate probabilistic logic formulas based on the 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of determining (probabilistically) the validity of a (e.g., insurance) claim based on the facts of the claim and the terms of the insurance policy, specifically, "parse … textual language of a policy document in a natural language format to identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, extract the conditions and the constraints of the polity document relating to the claim validity, and generate probabilistic logic formulas based on the conditions and the constraints that determine probabilities of the claim validity, wherein the generation of the probabilistic 
Hence, claims 1, 10 and 19 are not patent eligible.
The dependent claims describe further details of the data (validity status, conditions, constraints, contract) or elaborations of the operations (determining reason for validity status, presenting information, encoding and storing formulas, evaluating formulas, receiving input regarding condition/ constraint) of the abstract idea, and/or additional elements (interface component) constituting generic computer elements/functionality for implementing the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than 

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claims 1, 10 and 19 recite "generate … wherein the generation of the probabilistic logic formulas comprises mapping, using a long-short term memory sequence-to-sequence model, text of the conditions and the constraints into the probabilistic logic formulas."
The specification, e.g., 0060, states:
Extract first order logical formula Ci corresponding to Si (e.g., using a long-short term memory (LSTM) sequence-to-sequence model or other desired model) to map text into an equivalent first order logic formula; 

That is, the long-short term memory (LSTM) sequence-to-sequence model is used to extract (i.e., to "generate" as recited in the claims) a logical formula Ci corresponding to unstructured text (sentence) Si, not to map the text to the formula. Once the formulas are generated, the text can be mapped 
Relatedly, given Applicant's terminology, such as Ci and Si, the mapping of the text into the formulas does not constitute part of the generation of the formulas; again, logically speaking, a formula needs to be generated before text can be mapped to it. Thus, generation of the formulas occurs prior to mapping of text to the formulas, and generation of the formulas does not include mapping of the text to formulas. 
	Accordingly, the disclosure is not seen to support the above-indicated (underlined) subject matter. 
Claims 2-9, 11-18 and 20 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. Patent Application Publication No. 2010/0145734 A1), hereafter Becerra, in view of Baluta et al. (U.S. Patent Number 8,666,785), hereafter Baluta, and further in view of Sen et al. ("Approximate Computing for Long Short Term Memory (LSTM) Neural Networks"), hereafter Sen. 


Regarding Claims 1, 10 and 19
Becerra teaches:
(element 1) a memory that stores computer-executable components; and (Fig. 2, 26)
(element 2) a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: (Fig. 2, 24)
(element 3) a policy processor component that employs machine learning to train a model to: (step A) … identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, (step B) extract the conditions and the constraints of the polity document relating to the claim validity, and (step C) generate probabilistic logic formulas based on the conditions and the constraints that determine probabilities of the claim validity, … ; and (Claim 1(a), 0034, 0050-0053; see also Fig. 2, 40, Fig. 4, 62, 68, 108, Figs. 5-7, Condition; 0147; 0083, see also 0081, 0147, 0220; alternatively taught by Baluta, at the citations indicated below)
(element 4) a claim management component that determines a validity status of a claim and a probability that the validity status is correct based on an evaluation, using the probabilistic logic formulas, of claim data relating to the claim. (Claim 1, 0034, 0073, 0080-0094, Table 1, 0076, 0084-0086, Table 4, 0085)
Becerra implicitly teaches (see e.g., 0053 (set up phase) and Figs. 5-7) but does not explicitly disclose in its entirety the following limitations. However, in analogous art, Baluta teaches:
(element 3) … (step A) … parse, using a natural language processing algorithm, textual language of a policy document in a natural language format to … (step C) … wherein the generation of the probabilistic logic formulas comprises mapping … text of the conditions and the constraints into the probabilistic logic formulas; (Fig. 1, 112, 114, 116; 1:65-2:34; 2:49-4:26, 4:35-58; 7:5-10; 7:20-26; 7:45-63; see also 2:38-3:51, 7:11-19)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Becerra's system and methods for automated insurance claims processing (i.e., automated adjudication of insurance claims for validity), by incorporating therein these teachings of Baluta pertaining to automated natural language processing of insurance policy documents to determine their terms and conditions. Becerra performs an analysis and logical mapping of policy text in order to determine policy terms/conditions, which are later used in 
Becerra and Baluta do not explicitly disclose in its entirety but, in analogous art, Sen teaches:
(element 3) … (step C) … using a long-short term memory sequence-to-sequence model …; (pp. 2266-2269)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Becerra's system and methods for automated insurance claims processing (i.e., automated adjudication of insurance claims for validity), by incorporating 

Regarding Claims 2 and 11
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra and Baluta further teach:
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (As per claims 1, 10 and 19, above) 
Regarding Claims 3 and 12
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra and Baluta further teach:
wherein the conditions and the constraints define criteria to be employed to determine whether claims are to be indicated as having a valid status or an invalid status. (As per claims 1, 10 and 19, above) 

Regarding Claims 4 and 13
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra further teaches:
wherein the claim management component determines a reason for the validity status, and wherein the claim management component determines that the reason has a highest probability of being a correct reason for the validity status as compared to other reasons for the validity status that are potentially the correct reason. (Figs. 5-7, Assigned Confidence Value, 0086, 0088)

Regarding Claims 5 and 14
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra
wherein the claim management component facilitates, via an interface component, presentation (claim 14: initiates, by system, display) of information relating to at least one of the validity status, the probability that the validity status is correct, a reason for the validity status, or a probability that the reason is a correct reason for the validity status. (0047, 0048)

Regarding Claims 6 and 15
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra and Baluta further teach:
wherein the contract is an insurance policy. (Becerra, Abstract, 0004, 0008, 0034-0036; Baluta, as per claims 1, 10 and 19, above)

Regarding Claims 7 and 16
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra and Baluta further teach:
wherein the policy processor component encodes (Becerra, e.g., tables 2-4, table in 0089) the conditions and the constraints to generate the probabilistic logic formulas, and stores (Becerra, e.g., 0083-0084) the probabilistic logic formulas and information relating to the conditions and the constraints in a knowledge database component. (Becerra, 0080-0094, e.g., tables 2-4, table in 0089; 0083, 0084; see also Examples 1-9, 0095-0288; Baluta, as per claims 1, 10 and 19, above)

Regarding Claim 8 
Becerra in view of Baluta teaches the limitations of base claim 1 as set forth above. Becerra and Baluta further teach:
wherein the claim management component evaluates the probabilistic logic formulas and the claim data relating to the claim, and determines the validity status of the claim and the probability that the validity status is correct based on evaluation results of the evaluation. (As per claims 1, 10 and 19, above) 

Regarding Claim 9
Becerra in view of Baluta teaches the limitations of base claim 1 as set forth above. Becerra and Baluta further teach:
wherein the policy processor component receives, via an interface component, input data that indicates a first condition of the conditions, indicates a first constraint of the constraints, filters out a second condition, or filters out a second constraint. (As per claims 1, 10 and 19) 

Regarding Claim 17
Becerra in view of Baluta teaches the limitations of base claim 10 as set forth above. Becerra and Baluta further teach:
evaluating (Becerra, e.g., as per claim 8, above), by the system, the probabilistic logic formulas and the claim information relating to the claim to generate evaluation results, comprising the evaluation result, wherein the evaluating comprises extracting (Becerra, e.g., as per claims 1, 10 and 19, above; 0053) factual information from the claim information, wherein the factual information relates to one or more facts associated with an event or a physical condition associated with a user identity associated with the claim. (Becerra, as per claim 8, above, as per claims 1, 10 and 19, above, 0053; Baluta, as per claims 1, 10 and 19, above, 10:25-11:52)

Regarding Claim 18
Becerra in view of Baluta teaches the limitations of base claim 10 as set forth above. Becerra and Baluta further teach:
determining, by the system, that the claim violates a condition of the conditions or a constraint of the constraints, based on the evaluation result of the evaluating, using the probabilistic logic formulas, of and the claim information; and (As per claims 1, 10 and 19, above) 
determining, by the system, that the validity status of the claim is an invalid status based on the determining that the claim violates the condition or the constraint. (As per claim 18, first determining step, above)

Regarding Claim 20
Becerra in view of Baluta teaches the limitations of base claim 19 as set forth above. Becerra further teaches:
determine an explanation for the validity status that has a highest probability of being a correct explanation for the validity status as compared to other explanations for the validity status that are potentially the correct explanation, and (As per claims 4 and 13, above)
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (As per claim 2, above; alternatively taught by Baluta, as per claim 2, above)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Crabtree et al. (U.S. Patent Application Publication No. 2018/0322584 A1), 0061-0063, and Crabtree et al. (U.S. Patent Application Publication No. 2018/0218453 A1), 0048-0050, teach, inter alia, using a natural language processing algorithm to parse a natural language contract to identify terms and conditions thereof; and
Sutskever ("Sequence to Sequence Learning with Neural Networks"), DeVries (U.S. Patent Application Publication No. 2018/0341630 A1), and Sun et al. (U.S. Patent Application Publication No. 2019/0122145 A1) teach, inter alia, using long-short term memory sequence-to-sequence models or similar machine learning/recurrent neural network models for a variety of tasks such as translation and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692